Appeal from a decision of *732the Unemployment Insurance Appeal Board, filed December 10, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground she voluntarily left her employment without good cause. Claimant worked for her last employer as a billing and typing clerk for nine days when she quit. Her place of employment was located at 20 West 20th Street in New York City. Her hours of employment were from 9:00 a.m. to 4:45 p.m., five days a week. She worked behind a glass enclosure where people coming in the door from the street could see her. The door was not locked and people would sometimes come in from the street asking for information. Claimant testified that she was frightened because she had been mugged once in a subway and she asked the employer to have the door locked so that one would have to knock before entering. The employer testified that he had had no problems for 70 years and expected none. He refused to lock the door and claimant left her employment. The record reveals she was never alone in the room, since there was always another employee present. The board found that claimant left her employment for personal and noncompelling reasons which subjected her to disqualification for receiving benefits. Good cause for leaving is a question of fact for the board to determine. Since there is substantial evidence in the record to sustain the board’s determination, we must affirm. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.